      Case 1:18-cv-05068-LLS-OTW Document 195 Filed 05/20/20 Page 1 of 1
                                                          l'SDC SONY
                                                                                  DC,     '-~F\T
                                                                                  EL,_, , ~l)\ICALLY FILED
UNITED STATES DISTRICT COURT                                                      noc #: _ _ _ _+ - ~ - -
SOUTHERN DISTRICT OF NEW YORK                                                      DA TE FiLED: _02.c   z c
 . F .M .   1   T .D . ,   S .W. ,   D .A . F .A . ,   AND O . M . S . ,
                OF THEMSELVES AND ALL OTHERS SIMILARLY
ITUATED,
                                                                             18 Civ. 5068     (LLS)

                                               Plaintiffs,                         ORDER

                           - against -

IRSTJEN NIELSEN,              LEE FRANCIS CISSNA,
ARBARA VELARDE, ROBERT M. COWAN, THOMAS
IOPPA, EDWARD NEWMAN, DANIEL RENAUD,
WYNNE DINOLFO, GINA PASTORE, CARMEN
HALING, ELIZABETH MILLER, WILLIAM BIERMAN,
ND BRIAN MEIER,


                                               Defendants.

On due consideration, after review of Magistrate Judge Ona T.

Wang's Report and Recommendation dated May 4, 2020                                   (Dkt. No.

194), no party having objected, the time for objecting having

expired, and no clear error appearing on the face of the record,

the Report and Recommendation is approved and adopted.

So ordered.

Dated:              New York, New York
                    May 20, 2020


                                                                       LOUIS L. STANTON
                                                                           U.S.D.J.
